In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Putnam County, dated December 17, 1979, which, after a hearing, (1) fixed the amount of support for the petitioner wife at $275 per week, and (2) awarded a counsel fee of $975. Order modified, on the facts, by reducing the amount of support from $275 to $200 per week. As so modified, order affirmed, without costs or disbursements. Under the circumstances disclosed by the record, the amount awarded for the support of the wife was excessive to the extent indicated. Gibbons, J. P., Gulotta, Margett and Martuscello, JJ., concur.